Citation Nr: 1608058	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for anxiety also claimed as depression and neuropsychiatric condition, to include as secondary to service- connected disabilities.

2.  Entitlement to service connection for vertigo, to include as secondary to service-connected tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

6.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

7.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, right upper extremity.

8.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1958 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board observes that that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, entitlement to a TDIU was granted in a December 2013 rating decision.  Therefore, consideration of a TDIU is not warranted in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for vertigo and entitlement initial increased ratings for diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show a diagnosis of bilateral hearing loss.

2.  The preponderance of the evidence does not show a diagnosis of anxiety or any other psychiatric disorder that is separate from the already service-connected cognitive impairment or dementia and depression due to Parkinson's disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111(West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for service connection for anxiety have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in September 2011.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records (STRs) are associated with the claims file.  Post-service medical treatment records are also of record.  The Veteran has not identified any additional records that should be obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in November 2011.  These examinations are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Bilateral Hearing Loss

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has hearing loss due to noise exposure during military service.  His DD Form-214 reflects that his military occupation specialty (MOS) was an infantryman, a position consistent with noise exposure.

In light of the above evidence, the Board finds that the Veteran's own statements, coupled with his MOS, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, such in-service noise exposure is established.

The Veteran was afforded a VA audiological examination in November 2011.  Puretone thresholds, in decibels, were recorded as follows:




 Hz   



500
1000
2000
3000
4000
LEFT
10
10
15
25
25
RIGHT
10
10
20
20
20

Speech recognition scores revealed speech recognition ability of 98 percent for the left ear and 100 percent for the right ear.  The examiner determined that hearing loss was not present.  He noted that the Veteran had normal hearing from 500 to 4000 Hz, had normal middle ear function, and had excellent speech recognition ability.  No other evidence of record objectively documents hearing loss.

The Board finds that the medical evidence of record weighs against the Veteran's claim of service connection for bilateral hearing loss.  In this regard, the record does not demonstrate that the Veteran has hearing loss.  See 38 C.F.R. § 3.385.  Absent a currently diagnosed disability, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In sum, the weight of the evidence is against a finding that the Veteran has hearing loss as defined by VA.  Service connection may not be granted where there is no present disability shown.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as the preponderance of the evidence is against service connection, the reasonable doubt does not arise, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b).

II.  Anxiety

The Veteran contends that service connection for anxiety is warranted.  Specifically, he contends that anxiety is secondary to his service-connected disabilities. 

Historically, the Board notes that the Veteran filed a claim of service connection for anxiety, depression, and a neuropsychiatric condition in June 2011.  Thereafter, in a November 2011 VA examination, it was determined that the Veteran did not have a psychiatric condition.  As noted herein, service connection was denied for anxiety, also claimed as depression and a neuropsychiatric condition, in a December 2011 rating decision.  Subsequently, the Veteran was afforded a VA examination in January 2013 for his claim of service connection for Parkinson's disease.  At the time of the examination, mild depression and mild cognitive impairment or dementia were identified as symptoms of the Parkinson's disease or its treatment.  Thereafter, in a February 2013 rating decision, the RO granted service connection for cognitive impairment or dementia and depression due to Parkinson's disease, rated under Diagnostic Code 9326 for major or mild neurocognitive disorder due to another medical condition or substance/medication-induced major or mild neurocognitive disorder.  

Initially, the Board notes that the evidence of record does not demonstrate that the Veteran has a diagnosis of anxiety.  As such, service connection is not warranted for anxiety.  Absent a currently diagnosed disability, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Assuming, however, that the evidence demonstrated a diagnosis of anxiety, the Board finds that service connection is not warranted for the condition.  As previously noted, the Veteran is already service connected for cognitive impairment or dementia and depression, which is rated under Diagnostic Code 9326 under the General Rating Formula for Mental Disorders, and includes consideration of anxiety.  See 38 C.F.R. § 4.130.  Therefore, to grant a separate award of service connection for anxiety would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2015) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In light of the foregoing, the Board finds that a preponderance of the evidence is against the claim for service connection for anxiety, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for anxiety is denied. 


REMAND

In the June 2015 Statement of Accredited Representative, the Veteran's representative indicated that the appellant's diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities had worsened.  The Board notes that the Veteran was last provided a VA examination in November 2011.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran asserts that his diagnosed vertigo is, in part, secondary to his service-connected tinnitus.  The Veteran was afforded a VA examination in November 2011.  The examiner confirmed the diagnosis of vertigo and opined that the condition was not caused by the service-connected tinnitus.  However, the examiner did not provide opinions regarding aggravation or in-service incurrence.  As such, an additional examination must be provided on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the etiology of his vertigo.  The claims file, to include this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's vertigo was caused by his service-connected tinnitus? 

b.  Is it at least as likely as not (a 50 percent probability or more) that the Veteran's vertigo was aggravated by (i.e., permanently worsened beyond normal progression) by his service-connected tinnitus?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  If the Veteran's vertigo was not caused or aggravated by his service-connected tinnitus, is it at least as likely as not (a 50 percent probability or more) that vertigo is otherwise related to military service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for VA examination(s) to determine the current severity of his diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities.  The claims file, to include this remand, must be reviewed by the examiner and such review should be noted in the examination report.

a.  With regard to the diabetes mellitus, the examiner should specifically note whether the Veteran's diabetes  requires insulin; restricted diet; regulation of activities (avoidance of strenuous occupational and recreational activities for its control); and episodes of ketoacidosis or hypoglycemia reactions requiring one or two hospitalizations a year or twice monthly visits to a diabetic care provider.

b.  With regard to the peripheral neuropathy of the bilateral upper and lower extremities, the examiner should indicate the nature and severity of all manifestations of the disorders. The examiner should specifically note whether the neurologic impairment results in mild, moderate, or severe incomplete paralysis or complete paralysis.

3.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


